Title: John Adams to the Marquis de Lafayette, 26 Jun. 1786
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            
              My dear Marquis
            
            

              London

               June 26, 1786—
            
          

          I am much obliged to you for your kind Letter of the 16th. I most heartily wish you success in your endeavours to
            introduce a benificial Commerce in Tobacco, oil, Timber & all other things,
            between the U.S. & France,
          Ld. G. G.’s
            attack was easily repulsed, The Ministry will not be so easily managed, in one word, I
            will let you into the whole secret, They think that whatever wealth or Power may be
            possessed by the U.S. in Case of another war it will be all thrown into the scale of
            France, Spain & Holland against them—They therefore dread the Growth of our
            Power, as much as they do that of the house of Bourbon—all their Arts however cannot
            prevent our Growth, & their follies will cause the very event they fear, They
            scarcely leave us a Possibility of Neutrality, & if they were not fools, they
            would Know that if we take a side at all, it will be & ought to be against
            them
          I confess I am sorry, that a Convention is to take Place because
            Congress would have done as well, at a less Expence & in a shorter time—I am in
            favour of a Negotiation with the Turks, & averse to all proposals of blocking
            them up fighting them & to all other speculations which may divert the Minds of
            our People, from the Policy of making immediate & perpetual treaties of Peace
            with them—My Reason are—The Damage to our affairs, arising from their Hostilities, is
            infinite—
          Insurance upon 3.000.000 of exports at 6. pr. Cent.
          Do— —[. . .] Do— —Do— —imports at Do—
            —
          Vessells & Cargoes Captured—
          Prisoners to be redeemed at 1500 Doll. pr. head
          Loss of all the Mediterranean & Levant trades.
          Do. & interrupption of Trade to
            spain & Portugal
          Expence of Building & Equipping six & 8.
            frigates
          expence of maintaining them—Compute these Articles & you
            will find they will cost you a Million sterling every Year—
          On the other hand treaties of perpetual Peace may be had with them
            all for 3,00000£—Nay supposing in addition to this you should be obliged to
            give them annually 60.000 pr. ann? which is more than is
            given them by France or England—Cast up your account & strike your Ballance,
            & you will find it immense in favour of Negotiations—
          2d. A War with them will only enhance
            their demands.
          3d. The Southern States will never
            agree to fight them because the ships & seamen must all be supplied from the
            states to the Northward of Maryland—
          From these Reasons I am alway’s mortified to hear Projects of War
            with the Algerines, because they appear to me to have a tendency to divert the Minds of
            our fellow Citizens from what is practicable & politick, to what is
            impracticable & unwise—
           I would not give a farthing for all the assistance that could be afforded us by
            Portugal & Naples—
          When we Know it is easy to have peace for a small sum of Money, it
            is very imprudent to think of War, I confine this Maxim however to the Turks,
            comprehending under that Term 5 Nations
          With other Nations I would fight for Liberty, for Right, for Glory
            at any Expence of Money, But when all the great Powers of Europe encourage these Pirates
            & when they are manifestly stimulating them against us, & piquing our
            honour & spirit to fight them, from the most base and selfish &
            Malicious Motives, I am for outwitting these Knowing ones—I hope we are too old to be
            taken in the snare—The Glory of Wit & Wisdom is a prescious as that of Valour
            & Arms, & I would never submit to the Ignominy of being out generalled
            in Politicks, if I could help it, any more than in War—
          My family desire their Respects to Yours—A Marriage has taken place
            in it, which I suppose will not surprize you as you probably was apprized of the
            Intentions of the Parties I wont take another sheet for the Name of your friend
          
            
              J. A
            
          
        